Citation Nr: 1124186	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  11-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depressive disorder, recurrent without psychotic features bulimia nervosa, purging type.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an April 2010 rating decision, the RO granted the Veteran's claim for major depressive disorder, recurrent without psychotic features bulimia nervosa, purging type and evaluated the Veteran's disability to be 30 percent disabling, effective May 13, 2009, which was the date following the Veteran's discharge from service.  The Veteran filed a Notice of Disagreement in May 2010, asking that his 30 percent rating be increased by a Decision Review Officer (DRO).

In a December 2010 Statement of the Case, the RO increased the Veteran's disability rating from 30 percent to 50 percent, effective May 13, 2009.  Moreover, the DRO, in a December 2010 decision, likewise increased the Veteran's disability rating to 50 percent, effective May 13, 2009.

In his December 2010 VA Form 9, the Veteran asked to participate in a videoconference hearing as permitted under 38 C.F.R. § 20.700(e).  A review of the claims file by the Board reveals that neither the Veteran nor his representative was notified as to the date and time of his videoconference hearing.  As there is no indication in the Veteran's claims file that he has withdrawn his request, a videoconference hearing should be scheduled at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference Hearing before a Veterans Law Judge of the Board of Veterans' Appeals at the local Regional Office.

Ensure that both the Veteran and his representative are notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


